DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:
a) in claim 1 the last line recites “a lid configured to cover a conductive end of the inner tubular body. [italicizing by the Examiner]”  One of ordinary skill in the electrochemical sensor art would assume that by “conductive” Applicant means electrically or ionically conductive, especially the latter as this claim also has “an ionic conductive component”.  However, based on Applicant’s Figure 1 and specification page 8, lines 12-26, it seems that the conductive end (112) is actually an electrical connection end for connecting to a voltmeter or potentiostat.  As best understood by the Examiner, at best perhaps connection port 140 is actually made of conductive.  Applicant is requested to clarify the scope of “conductive” for the “conductive end” of the inner tubular body.  In particular, is this “end” actually electrically or ironically conductive?  Is it substantially or completely electrically or ironically conductive?  If Applicant is being his own lexicographer please heed MPEP 2173.05(a).   

b) in claim 1 the last line recites “a lid configured to cover a conductive end of the inner tubular body. [italicizing by the Examiner]”  One of ordinary skill in the electrochemical sensor art would assume that by “conductive” Applicant means electrically or ionically conductive, especially the latter as this claim also has “an ionic conductive component”.  If this conductive end is ionically conductive it is clear what it is relationship to the sensing end of the tubular body is as the sensing end of tubular body as has an ionically conductive component disposed through it and protruding from it.  In other words, it is not that the sensing end of the tubular body is distinct from the conductive end.

c) in claim 2 lines 2-3 recites “a conductive end of the outer tubular body. [italicizing by the Examiner]”  As with the feature “a conductive end of the inner tubular body” just discussed above neither the scope of conductive aspect of this tubular body end is clear nor its structural relationship to the sensing end, especially as claim 2 also requires “the lid is configured to be fastened to the conductive end of the inner tubular body such that the first sealing component is clamped between the sensing ends of the inner tubular body and the outer tubular body. “ 

d) claim 3 recites “wherein the lid includes a recess and an internal thread located in the recess, the inner tubular body includes an external thread on the conductive end, and the internal and external threads are engaged with each other.”  These threads are neither shown in either of Applicant’s figures nor described in the specification.  They are only mentioned in specification page 6, 
line 25, to page 7, line 2.  Are these threads sewing threads, which are typically  made of natural fibers, such as cotton, silk, or wool, or made of artificial fibers, such as polyester or nylon?  

e) claim 3 recites “wherein the lid includes a recess and an internal thread located in the recess, the inner tubular body includes an external thread on the conductive end, and the internal and external threads are engaged with each other.”  These threads are neither shown in either of Applicant’s figures nor described in the specification.  They are only mentioned in specification page 6, 
line 25, to page 7, line 2.  It is not clear how the internal thread would be located in the recess.  Would it be wound about the first electric conductor 700?   It is not clear how the external thread would be located on the conductive end.  It Is not clear how the internal thread and the external thread would be engaged.  Would they be knotted together?   

f) in claim 4 the phrase “when the lid is configured to cover the conductive end of inner tubular body…” is not clear.  In particular it is not clear whether this phrase is reciting a future possible action - manufacturing step or method of using step – to be performed on the lid and sensing electrode.  Also, as claim 4 is device claim, if it were patented the Public would not know whether they had to perform this method step in order to infringe the sensor electrode as a device.  

g) claim 5, lines 2-3, refers to “the conductive end”.  See the rejection above of claim 1 under 35 U.S.C. 112(b).  

h) claim 6, line 4, refers to “the conductive end”.  See the rejection above of 
claim 1 under 35 U.S.C. 112(b).  
i) in claim 6 the phrase “when the lid is configured to cover the conductive end of inner tubular body…” is not clear.  In particular it is not clear whether this phrase is reciting a future possible action - manufacturing step or method of using step – to be performed on the lid and sensing electrode.  Also, as claim 6 is device claim, if it were patented the Public would not know whether they had to perform this method step in order to infringe the sensor electrode as a device.  


j) claim 8 recites the limitation "the inner tube that is installed in the outer tube" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

k) claim 9, line 3, refers to “the conductive end”.  See the rejection above of 
claim 1 under 35 U.S.C. 112(b).  

l) claim 11, line 3, refers to “the conductive end”.  See the rejection above of 
claim 1 under 35 U.S.C. 112(b).  







Other Relevant Prior Art

The Taiwanese Office Action mailed 02/11/2022 for Taiwanese Application No. 110113476 cites only one “X” document (actually “L,X”) and no “Y” documents.  This “X” document – TW M615964 -, though, is not available prior art under U.S. patent practice because it was published on August 21, 2021, which is after the effective filing date of 
U.S. application 17/327133, which is April 22, 2021.  Also, TW M615964 has the same inventorship and assignee as U.S. application 17/327133.  



Allowable Subject Matter

Claim 1 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-18 would be allowable if rewritten to overcome the rejection under 
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.



The following is an examiner’s statement of reasons for allowance:
a) in claim 1 the combination of limitations requires “a reference electrode component installed in the inner tubular body and . . . . a working electrode component installed in the outer tubular body, . . . .[italicizing by the Examiner]”
	US 2012/0098544 A1 (hereafter “Russell”) discloses a sensing electrode (see the title and Figure 3) comprising: a first electrode assembly (34) including an inner tubular body (not labeled in Figure 3, but clearly visible as the parallel lines vertically extending from the bulb at the bottom of the sensor and which also separate fluid 6 from fluid 36)  configured to accommodate an electrolyte (36), an ionic conductive component disposed (8 and paragraph [0063]) through and protruding from a sensing end of a tubular body; a second electrode assembly including an outer tubular body (10), an exposed end of the working electrode component is exposed on a sensing end of a tubular body (note again the bulb in Figure 3), the first electrode assembly is installed in the outer tubular body (Figure 3), and there is a first through hole located on the sensing end of the outer tubular body (Figure 3); a first sealing component located between the sensing ends of the inner tubular body and the outer tubular body (note the bottommost seal 44 in Figure 3), wherein the ionic conductive component is inserted into the first sealing component and visible from the first through hole (Figure 3). 
	Russell, though, does not disclose “a lid configured to cover a conductive end of the inner tubular body”; however, such a lid would be obvious over a lid such as 50 in Figure 1 of Paul Jerrold-Jones US 4,162,211 or 28 in Figure 1 of 
J. T. Taylor US 3,528,903.  
More importantly, Russell does not disclose  “a reference electrode component installed in the inner tubular body” and  “a working electrode component installed in the outer tubular body” as required by claim 1.1  In Russell the reference electrode component (2) installed in the outer tubular body and the working electrode component (32) installed in the inner tubular body.  See 
Figure 3.  It is clear from Figure 3 and paragraphs [0054], [0057], and ]0063] that interchanging the reference electrode component with the working electrode component is more than mere reversal or rearrangement of parts (MPEP 2144.04(VI)) as the reference electrode component is functionally associated with the ionic conductive component  (or put another way, they as both critical elements of the first electrode assembly)  and the working electrode component is functionally associated with the bulb (or put another way they are both critical elements of the second electrode assembly).

	b) claims 2-18 depend directly or indirectly from allowable claim 1.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	November 4, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Russell also does not disclose “an ionic conductive component disposed and protruding from a sensing end of the inner tubular body”; in Russell the ionic component protrudes from a sensing end of the outer tubular body.  However, this limitation is not really separate from the two other limitations quoted.